DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No. 17/346,912 filed June, 14, 2021, which claims the benefit of US Provisional Application No. 63/038,236, filed June 12, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: In line 12, “determines a set of virtual contact regions between the virtual content and the user based the first and second set of location” should be changed to “determines a set of virtual contact regions between the virtual content and the user based –on-- the first and second set of location”.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10, 18-19 of U.S. Patent No. 11,249,553 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 11-19 are anticipated by claims 1, 5-7, 10 and 18-19 of Patent No. 11,249,553 B2.
Claims 1, 2, 6-9, 11-13, 17-19 are anticipated by claims 1 and 18 of Patent No. 11,249,553 B2.
Claims 3-5, 14-16, 18 are anticipated by claims 5-7 of Patent No. 11,249,553 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US Publication Number 2021/0286432 A1) in view of Seiler (US Publication Number 2018/0373335 A1).

(1) regarding claim 1:
As shown in fig. 1, Ishikawa disclosed a system for generating tactile sensation with a stimulation device (para. [0032], note that the stimulation output unit 20 outputs stimulation relating to skin sensation, visual sensation, auditory sensation, and/or olfactory sensation depending on output control information received from the information processing device), the system comprising: 
a processing subsystem in communication with the stimulation device and a tracking subsystem (para. [0034], as illustrated in FIG. 1, the stimulation output unit 20 can include a tactile stimulation unit 20a (e.g., a glove with an actuator) and a tactile stimulation unit 20b (e.g., a jacket with an actuator).), wherein the processing subsystem: 
receives a first set of inputs, wherein the first set of inputs comprises a first set of locations associated with virtual content (para. [0078], note that a display example (additional image 54a) of an additional image 54 in determining that the user touches a virtual object 50 (a virtual frying pan) in a picture 40 displayed on the HMD 20e); 
receives a second set of inputs from the tracking subsystem, wherein the second set of inputs comprises a second set of locations associated with the user (para. [0078], note that a virtual hand 52 can be displayed in the picture 40 in response to a result obtained by recognition of the user's hand in the real space as illustrated in FIG. 5.); 
determines a set of virtual contact regions between the virtual content and the user based the first and second sets of locations (para. [0079], note that in determining that the user touches the virtual object 50 as illustrated in a picture 40b of FIG. 5, the output control unit 106 superimposes the additional image 54a on the picture 40b and causes the HMD 20e to display the resultant image).
Ishikawa disclosed most of the subject matter as described as above except for specifically teaching the stimulation device comprising a set of transducers, and a control subsystem in communication with the processing subsystem, wherein the control subsystem operates the set of transducers based on the set of virtual contact regions.
However, Seiler disclosed the stimulation device comprising a set of transducers (para. [0041], note that the type of transducer included in each module 55 can depend on the type of stimulus being output by that module 55. For example, as shown in FIG. 5, the vibration output module 55a includes a haptic vibration transducer 59a (e.g., vibrator) for generating a haptic vibration output, the audio output module 55b includes an audio transducer 59b (e.g., speaker) for generating an audio output, and the air output module 55c includes an air transducer 59c (e.g., fan or rotor) for generating an air-based output), and a control subsystem in communication with the processing subsystem, wherein the control subsystem operates the set of transducers based on the set of virtual contact regions (para. [0041], note that the modules 55 may include additional circuitry or electronic components and/or more than one driver, transducer 59, or processor 58. For example, the air module 55c may also include heating and/or cooling element(s) that adjust a temperature of the air output generated by the air transducer 59c depending on the desired sensory output). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach the stimulation device comprising a set of transducers, and a control subsystem in communication with the processing subsystem, wherein the control subsystem operates the set of transducers based on the set of virtual contact regions. The suggestion/motivation for doing so would have been in order to enhance various entertainment experiences using electronic devices (para. [0001]). Therefore, it would have been obvious to combine Ishikawa with Seiler to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Ishikawa further disclosed the system of claim 1, wherein the virtual content comprises a set of digital objects associated with an immersive environment (para. [0042], note that the HMD 20e displays a picture including an object depending on the output control information received from the information processing device 10. Here, the object includes a virtual object or a real object. Moreover, in a case where the object is a real object, the image in which the real object is captured can be displayed on the HMD 20e).

(3) regarding claim 3:
Ishikawa further disclosed the system of claim 1, wherein the second set of locations is further associated with a hand of the user (para. [0078], note that a virtual hand 52 can be displayed in the picture 40 in response to a result obtained by recognition of the user's hand in the real space as illustrated in FIG. 5.).

(4) regarding claim 4:
Ishikawa further disclosed the system of claim 1, wherein the set of virtual contact regions comprises a set of virtual contact points (para. [0080], note that the additional image 54a includes an indication 540 indicating the original temperature corresponding to the position 500 where the user touches the virtual object 50).

(5) regarding claim 5:
Ishikawa further disclosed the system of claim 4, wherein the set of virtual contact regions is determined based on a set of proximity metrics, the set of proximity metrics determined based on comparing the first set of locations with the second set of locations (fig. 5, 40a and 40b, note that the movement of user’s hand is determined as the hand 52 is moving towards the virtual object, see para. [0078], a virtual hand 52 can be displayed in the picture 40 in response to a result obtained by recognition of the user's hand in the real space as illustrated in FIG. 5. In one example, the picture 40 is associated with the three-dimensional virtual space, and the virtual hand 52 is displayed at the position in the virtual space corresponding to the position of the user's hand recognized in the real space).

(6) regarding claim 6:
Ishikawa further disclosed the system of claim 5, wherein the set of proximity metrics comprises an overlap metric (para. [0080], note that as illustrated in FIG. 5, the additional image 54a includes an indication 540 indicating the original temperature corresponding to the position 500 where the user touches the virtual object 50 and an indication 542 indicating that the original temperature is suppressed and presented (i.e., a temperature lower than the original temperature is presented)).

(7) regarding claim 7:
Ishikawa further disclosed the system of claim 1, wherein the first set of locations is associated with a set of surfaces, wherein the set of surfaces defines at least a portion of the virtual content (para. [0080], note that as illustrated in FIG. 5, the additional image 54a may further include an image (e.g., a circle, etc.) indicating the contact position 500. This makes it possible for the user to accurately recognize the position 500 where the user touches the virtual object 50).

(8) regarding claim 8:
Ishikawa further disclosed the system of claim 7, wherein the first set of locations is associated with a set of meshes defining the set of surfaces (para. [0034] As illustrated in FIG. 1, the tactile stimulation unit 20a and the tactile stimulation unit 20b can be attached to a user (e.g., user's hand or body, etc.). In this case, the tactile stimulation unit 20 can output tactile stimulation to a portion to which the tactile stimulation unit 20 is attached. In one example, in a case where it is determined that an object is displayed on an HMD 20e described later and the user touches the object, the tactile stimulation unit 20 outputs tactile stimulation depending on output control information received from the information processing device 10 as feedback (or response) to the fact that the user touches the object).

The proposed rejection for claims 1-8, as explained in system renders obvious the steps of the method of claims 11-13 and 15-18 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1-8 are equally applicable to claims 11-13 and 15-18.

Claim(s) 9-10, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Seiler, further in view of Lee (US Publication Number 2020/0218338 A1).

(1) regarding claim 9:
Ishikawa disclosed most of the subject matter as described as above except for specifically teaching wherein the stimulation device is configured to produce ultrasonic stimulation.
However, Lee disclosed wherein the stimulation device is configured to produce ultrasonic stimulation (para. [0079], note that the generation (induction) of an eddy current within tissue, which results from an externally applied time-varying magnetic field. Diathermy includes non-invasive methods for the heating of tissue, in which the temperature of tissues is raised by high frequency current, ultrasonic waves, or microwave radiation originating outside the body).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the stimulation device is configured to produce ultrasonic stimulation. The suggestion/motivation for doing so would have been in order to facilitate communicating sensory responses between user and interactive system (para. [0001]). Therefore, it would have been obvious to combine Ishikawa and Seiler with Lee to obtain the invention as specified in claim 9.

(2) regarding claim 10:
Ishikawa disclosed most of the subject matter as described as above except for specifically teaching wherein the ultrasonic stimulation comprises mid-air ultrasonic stimulation.
However, Lee disclosed wherein the ultrasonic stimulation comprises mid-air ultrasonic stimulation (para. [0079], note that ultrasound diathermy, high-frequency acoustic vibrations typically in the range of 800 to 1,000 kHz are used to generate heat in deep tissue, fig. 3).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the ultrasonic stimulation comprises mid-air ultrasonic stimulation. The suggestion/motivation for doing so would have been in order to facilitate communicating sensory responses between user and interactive system (para. [0001]). Therefore, it would have been obvious to combine Ishikawa and Seiler with Lee to obtain the invention as specified in claim 10.

(3) regarding claim 14:
Ishikawa disclosed most of the subject matter as described as above except for specifically teaching wherein the first set of input is received from a third party subsystem.
However, Lee disclosed wherein the first set of input is received from a third party subsystem (para. [0083], note that the input devices as communication medium 900 found on a typical system range from simple joysticks to gloves or other body wear that may monitor a user's movements and gestures).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the first set of input is received from a third party subsystem. The suggestion/motivation for doing so would have been in order to facilitate communicating sensory responses between user and interactive system (para. [0001]). Therefore, it would have been obvious to combine Ishikawa and Seiler with Lee to obtain the invention as specified in claim 14.

(4) regarding claim 19:
Ishikawa disclosed most of the subject matter as described as above except for specifically teaching wherein the set of stimulation parameters comprises a selection of a subset of the set of transducers.
However, Lee disclosed wherein the set of stimulation parameters comprises a selection of a subset of the set of transducers (para. [0095], note that sound generator such as a headphone 732 or a speaker as a sensory signal generator 730 can be at least communicatively connected with in image rendering unit 600. Sounds as sensory signals are projected at different tones, intensities, and frequencies. The user then indicates which sounds they are able to hear. One-sided versus bilateral hearing loss can be differentiated with controlling the speaker directed to each ear. In another aspect, a bone oscillator may be utilized. The bone oscillator is a transducer that may be attached to the end of a metal headband. The headband is placed over the head with the transducer resting on top of the mastoid bone behind the ear where the sounds are heard through the vibration of the mastoid bone in the skull).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the set of stimulation parameters comprises a selection of a subset of the set of transducers. The suggestion/motivation for doing so would have been in order to facilitate communicating sensory responses between user and interactive system (para. [0001]). Therefore, it would have been obvious to combine Ishikawa and Seiler with Lee to obtain the invention as specified in claim 19.

(5) regarding claim 20:
Ishikawa disclosed most of the subject matter as described as above except for specifically teaching wherein the set of stimulation parameters further comprises at least one of: a set of amplitudes associated with the subset of transducers, a set of frequencies associated with the subset of transducers, and a set of phase values associated with the subset of transducers.
However, Lee disclosed wherein the set of stimulation parameters further comprises at least one of: a set of amplitudes associated with the subset of transducers, a set of frequencies associated with the subset of transducers, and a set of phase values associated with the subset of transducers (para. [0070], note that the range as measured in Hertz (cycles per second) is defined by the computer and analyzed in terms of absolute microvolts of electrical potential, relative potentials, coherence values (the similarity of the signal between two points on the scalp), ratio symmetry (the relationship between two points in terms of a particular bandwidth), peak amplitude (the peak microvolts of a particular bandwidth), peak frequency (the highest frequency of a particular bandwidth), and phase (the time lag difference between the signals at two different points on the scalp).).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the set of stimulation parameters further comprises at least one of: a set of amplitudes associated with the subset of transducers, a set of frequencies associated with the subset of transducers, and a set of phase values associated with the subset of transducers. The suggestion/motivation for doing so would have been in order to facilitate communicating sensory responses between user and interactive system (para. [0001]). Therefore, it would have been obvious to combine Ishikawa and Seiler with Lee to obtain the invention as specified in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (“A Tactile Glove Design and Authoring System for Immersive Media” 2010, NPL) disclosed a tactile system designed to provide viewers with passive, on-skin sensations synchronized with audiovisual media.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674